 



Exhibit 10.13
AGREEMENT DATED NOVEMBER 21, 2003 BETWEEN THE COMPANY
AND LOCAL 1031, I.B.E.W., AFL-CIO
EFFECTIVE - JUNE 30, 2003 TO JULY 2, 2006
TABLE OF CONTENT’S

                          PAGE
ARTICLE I
  UNION AND MANAGEMENT    
 
  Section 1.   Parties and Effective Date   1
 
  Section 2.   Expiration Date and Renewal   1
 
  Section 3.   Recognition   1
 
  Section 4.   Management   1-2
 
  Section 5.   Union Shop   2
 
  Section 6.   Check-off   2-3
 
  Section 7.   Non-Discrimination   3
 
  Section 8.   Trial Period Employees   3-4
ARTICLE II
  REPRESENTATIVE, GRIEVANCES AND ARBITRATION    
 
  Section 1.   Stewards   4
 
  Section 2.   Grievance Procedure   4-6
 
  Section 3.   Arbitration   6
 
  Section 4.   No Strike or Lockouts   6-7
ARTICLE III
  HOURS OF WORK AND OVERTIME    
 
  Section 1.   Regular Work Week   7
 
  Section 2.   No Staggering   7
 
  Section 3.   Changing Workweek   7
 
  Section 4.   Overtime   8
 
  Section 5.   Shift Premium   8
 
  Section 6.   Preference of Shift and Overtime   8
 
  Section 7.   Lunch Periods   8
 
  Section 8.   Rest Periods   9
 
  Section 9.   Reporting Pay   9
 
  Section 10.   Call-Back Pay   9
 
  Section 11.   No Pyramiding   9
ARTICLE IV
  SENIORITY    
 
  Section 1.   Basis of Seniority   9
 
  Section 2.   Effect of Seniority   9-10
 
  Section 3.   Seniority List   10
 
  Section 4.   Temporary Layoffs   10-11
 
  Section 5.   Temporary Transfers   11
 
  Section 6.   Options   11
 
  Section 7.   Demotion   11-12
 
  Section 8.   Rights on Recall   12-13
 
  Section 9.   Skill & Ability   13
 
  Section 10.   Vacancies   13-14
 
  Section 11.   On-the-Job-Training   14
 
  Section 12.   Leave of Absence   15
 
  Section 13.   Loss of Seniority   15-16
 
  Section 14.   Promotion to Exempt Positions   16

I

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENT’S CONT’D

                          PAGE
ARTICLE V
  VACATION AND HOLIDAYS    
 
  Section 1.   Eligibility and Amount of Vacation   16-17
 
  Section 2.   Minimum Hours   17
 
  Section 3.   Computation of Vacation Pay   18
 
  Section 4.   Scheduling of Vacations   18
 
  Section 5.   Date Due   18
 
  Section 6.   Consecutive Days, etc   18
 
  Section 7.   Retiree Pro-Rata Vacation Pay   19
 
  Section 8.   Holidays and Holiday pay   19-20
 
  Section 9.   Floating Holiday   20
ARTICLE VI
  WAGES    
 
  Section 1.   Rates   20
 
  Section 2.   Cost Of Living   20-21
 
  Section 3.   New Classifications   21
 
  Section 4.   Upgrading   21
 
  Section 5.   New Experienced Employees   21
 
  Section 6.   Payday   22
 
  Section 7.   Piece Work   22
 
  Section 8.   Pension Plan   22
ARTICLE VII
  INSURANCE   22-23
ARTICLE VIII
  GENERAL PROVISIONS    
 
  Section 1.   Saving Clause   23
 
  Section 2.   Bulletin Board   23
 
  Section 3.   Election Day   23
 
  Section 4.   Supervisors   24
 
  Section 5.   Right of Access   24
 
  Section 6.   Conflict with State & Federal Laws   24
 
  Section 7.   Female Employees   24
 
  Section 8.   Paid Leave of Absence   24-25
 
  Section 9.   Jury Service   25
 
  Section 10.   Safety and Health Provisions   25
 
  Section 11.   Union Employee Educational Assistance Program   26
 
  Section 12.   Call-In Sick / Personal Day   27
 
  Section 13.   Inventory Shutdown Scheduling   27
 
  Section 14.   Severance Plan   27
 
  Section 15.   401K Savings Plan   27

ii

 



--------------------------------------------------------------------------------



 



ARTICLE I

UNION AND MANAGEMENT

     Section 1. Parties and Effective Date: The parties to this Agreement are:
Wells-Gardner Electronics Corporation, its successors or assigns, hereinafter
called the “Company” and Local 1031, International Brotherhood of Electrical
Workers, AFL-CIO, hereinafter called the “Union”. This Agreement shall become
effective June 30, 2003.

     Section 2. Expiration Date and Renewal: This Agreement shall remain in full
force and effect until July 2, 2006 and then shall automatically renew itself
from year to year thereafter, unless the Company or the Union gives written
notice to the other party to amend, modify or terminate within not less than
sixty (60) days prior to any expiration date. The parties may by mutual
agreement modify or amend this Agreement at any time hereafter.

     Section 3. Recognition: The Company recognizes the Union as the sole and
exclusive collective bargaining agent for all of the Company’s production and
maintenance employees located at 9500 West 55th Street – Suite A, McCook,
Illinois 60525-3605 excluding Wells-Gardner Electronics Corporation executives
and non-working supervisors, office, clerical and sales employees, engineering
and laboratory employees, supervisors, guards, outside truck drivers, journey &
craft persons who are represented for purposes of collective bargaining by
unions affiliated with the AFL-CIO.

     Section 4. Management: The management of the Company and its operations,
the direction of the work force, including the right to hire, assign, suspend,
transfer, promote, discharge or discipline for just cause and to maintain
discipline and efficiency of its employees and the right to relieve employees
from duty because of lack of work or for other legitimate reasons not in
conflict with the provisions of this Agreement; the right to determine the
extent to which the plant shall be operated; the right to introduce new or
improved production methods, processes or equipment; the right to decide the
number and locations of plants, the nature of equipment or machinery, the
products to be manufactured, the methods and processes of manufacturing, the
scheduling of production, the method of training employees, the designing and
engineering of products and the control of raw materials; the right to continue
in accordance with past practice to assign work to outside contractors; and the
right to enact Company policies, plant rules and regulations which are not in
conflict with this Agreement, are vested exclusively in the Company.

     The Union recognizes that there are functions, powers, authorities and
responsibilities belonging solely to the Company, prominent among which, but by
no means inclusive, are those enumerated in the preceding paragraph. The
management rights enumerated in said paragraph are not inclusive and shall not
be deemed to exclude other functions not herein listed.

 



--------------------------------------------------------------------------------



 



     The term “just cause” as used in this Agreement includes but is not limited
to any violations of a published plant rule established pursuant to the
provisions of Article I.

     Section 5. Union Shop: All employees covered by the terms of this Agreement
shall be required to become and remain members of the Union as a condition of
employment from and after the sixty-first (61st) day following the date of their
employment or the effective date of this Agreement, whichever is later.

     Section 6. Check-Off: The Company agrees that it will make weekly
deductions from each weekly pay check covering any and all amount of dues and
initiation fees that may hereafter become due to the Union for any of its
employees covered hereunder, provided that the Union requests such deductions
and accompanies such requests with properly and legally executed assignments, in
accordance with law, authorizing such deductions. The employer further agrees
that once each week, it will remit promptly to the Union such collected amounts.
At the end of each calendar month, the Company shall forward to the Union an
alphabetical list of the names and the total amounts deducted during said month
from each employee covered. In lieu of this monthly alphabetical list, the
Company may, at its option, forward to the Union such an alphabetical list each
week along with the weekly remittance of collected amounts.

     If through inadvertence or error, the Company fails or neglects to make a
deduction which is properly due and owing from an employee’s weekly pay check,
such deduction shall be made from the next weekly pay check of the employee and
promptly remitted to the Union. It is expressly agreed and understood that the
Union assumes full responsibility for the validity and the legality of such
employee’s deductions as are made by the Company and hereby agrees to indemnify
and save the Company harmless, by virtue of such collections and payments to the
Union.

     No deduction shall be made from any employee for union dues in any week in
which such employee receives a check representing a total of less than eight
(8) hours at the employees regular rate of pay nor shall any deduction be made
from any employee’s pay check prior to the date on which, by the terms of this
Agreement, he/she is required to become a member of the Union as a condition of
employment.

     Section 7. Non-Discrimination: It is agreed between the parties that in the
policies and practices of the Company and in the membership policies and
practices of the Union there shall continue to be no discrimination against any
employee on account of race, creed, color, national origin or sex.

     Section 8. Trial Period Employees:



  (a)   Trial Period: New employees shall be on trial until they have been
employed for a period of sixty (60) calendar days and during such period the
Company shall have the right to dismiss or retain the employee at its own
discretion. Upon completion of such sixty (60) calendar days of employment, the
employee shall be deemed to be a regular employee. In all instances where a
trial period employee is laid off for

 



--------------------------------------------------------------------------------



 



      lack of work or granted a leave of absence for illness or other good
cause, such reduction from active employment shall be deemed to be a layoff,
unless at the date it occurs, the employee is given a written notice stating
that he/she is terminated.     (b)   Return from Leave or Recall of Laid Off
Trial Period Employee: Trial period employees who are laid off and by election
of the Company subsequently recalled or who are granted a leave of absence and
subsequently return to work, must complete sixty (60) calendar days of trial
period active employment within six (6) months of the date of their original
hire date in order to become a regular employee. Periods of trial period active
employment, as referred to above, shall include any week in which the employee
works at least one full day. At such time as the employee completes sixty (60)
calendar day trial period active employment, his/her “original hiring date”, for
the purpose of determining his/her length of service (in accordance with
Article IV, Section 3(b)) shall be established as that date sixty (60) calendar
days prior to the date of completion of the trial period employment requirement.
    (c)   Trial Period Employee Recalled Before Expiration of Six-Month Period:
Trial period employees who have not completed sixty (60) calendar days of trial
period employment within six (6) months from their original date of hire, but
who are recalled or return from a leave of absence prior to the expiration of
such six-month period will be permitted to complete the trial period
requirement, although the six-month period elapses before such trial period is
completed, provided the employee is not laid off before he/she completes his/her
trial period employment. If such a layoff occurs before the employee bas
completed his/her trial period and the six-month period has expired, said
employee will be considered to have been terminated rather than laid off.    
(d)   Extension of Trial Period: The Company shall have the right to extend the
trial period to ninety (90) calendar days upon written notice to the Union and
the employee prior to completion of the normal sixty (60) day trial period and
shall retain the right to dismiss such employee during this extension period
without being subject to review. In all instances where the trial period of a
new employee is so extended, such employee’s responsibility to become and remain
a member of the Union in good standing as a condition of employment after sixty
(60) days shall not be affected; and any benefits of the contract such as
holiday pay and insurance coverage shall accrue to such- employee at the end of
the initial sixty day period.

ARTICLE II

REPRESENTATION, GRIEVANCES AND ARBITRATION

     Section 1. Stewards: The Company agrees to recognize the Chief Steward and
Shop Stewards selected by the Union in accordance with the Union rules and
regulations. Such Chief Steward and Stewards may act as a grievance committee at
the request of, and with, the Business Manager of the Union, or his/her
representative. The Union will notify the Company as to the identity of such
Chief Steward or Stewards and the Company shall not be required to recognize any
other employees in the adjustment of complaints than those whose names are
furnished to the Company as aforesaid. Such Chief Steward and Stewards shall be
granted a reasonable amount of time during working hours for the purpose of
investigating and adjusting complaints, provided however, that such Chief
Steward and Stewards shall not leave their work without the permission of the
immediate supervisor. Such permission, however, shall not be arbitrarily
withheld. The Chief Steward and Stewards shall be granted top seniority in their
respective departments for the purpose of layoffs and recalls.

 



--------------------------------------------------------------------------------



 



     Section 2. Grievance Procedure: Any grievance arising during the life of
this contract pertaining to wages, hours of work and working conditions of
employees in the bargaining unit shall be subject to the procedures outlined
below:

     Either the Company or the Union or any employee (or Steward, Chief Steward
or Business Representative in his/her behalf) may file grievances. Grievances of
the Company or Union shall be presented directly to the other in writing.
Grievances of the employees shall be reduced to writing on grievance forms
provided by the Union. All answers by the Company shall likewise be in writing.
Grievances will be handled as follows:

           
Step 1.
    The employee, his/her Steward or both, shall present the matter in dispute
for settlement to his/her Supervisor. If the Supervisor’s decision is not
satisfactory or is not given within three (3) working days, Step 2 will be
followed.
 
       

Step 2.     Such grievance shall then be presented by the Chief Steward within
three (3) working days after the Supervisor’s unsatisfactory decision or failure
to give a decision, whichever is applicable, to the Department Head. If the
Department Head’s decision is not satisfactory or is not given within three
(3) working days, Step 3 will be followed.
 
       

Step 3.     Such grievance shall then be presented by the Business
Representative of the Union within five (5) working days from receipt of the
Department Head’s unsatisfactory decision or failure to give a decision,
whichever is applicable, to the Human Resources Director who shall give his/her
answer not later than five (5) working days after the presentation of the
grievance to him/her.

     If the decision of the Human Resources Director is not satisfactory, such
grievance will be discussed by the Business Manager of the Union and the Human
Resources Director within five (5) working days after receipt by the Business
Manager of the unsatisfactory answer by the Human Resources Director. In the
event the Company and the Union are unable to settle any grievance under the
procedures outlined above, the grievance shall be further processed under
Section 3 - Arbitration - of this Article.

     A grievance must be filed no later than five (5) working days after the
occurrence of the event in which it is predicated, except in instances where the
employee, or his/her Steward or Chief Steward, could not reasonably have been
expected to be aware of the occurrence of the grievance. A failure to file a
grievance within the period specified shall be deemed a waiver of such matter.
In all cases of grievances relating to time not worked, the Company shall be
responsible only for the actual loss sustained by an employee. Any settlement of
any grievance between the Company and a Steward, Chief Steward, or Business
Representative in Steps 1, 2, and 3 above will not be final until reviewed and
approved by the Business Manager of the Union or his/her designated
representative. The Company may consider the matter closed unless it has been
otherwise notified by the Business Manager of the Union or his/her delegated
representative within ten (10) days after notice bas been given him/her of the
terms and conditions of the proposed grievance settlement.

 



--------------------------------------------------------------------------------



 



     An employee may be discharged or disciplined for cause. However, in case
any employee, or the Union in his/her behalf, claims that he/she has been
unjustifiably discharged or disciplined, a written complaint shall be filed
within five (5) working days from the date of his/her discharge or discipline.
Such complaint or grievance shall start under Step 2 above. Prior to the
discharge or disciplining of an employee (except in cases of an employee under
the influence of alcohol, drugs, etc., or theft or sabotage), the Chief Steward
shall be notified and given the opportunity to discuss the discharge or
discipline. In case of discharge or discipline for being under the influence of
alcohol, drugs, etc., or for theft or sabotage, the Chief Steward shall be
notified Immediately after the discharge.

     Section 3. Arbitration: In the event that the grievance or complaint cannot
be adjusted in any of the foregoing steps, the matter may, at the request of
either party, be submitted for final and binding arbitration by an impartial
arbitrator who shall be chosen by mutual agreement of the Company and the Union.
In the event that the Company and the Union are unable to agree upon an
arbitrator, the parties will request the Federal- Mediation and Conciliation
Service to submit a panel of nine (9) qualified arbitrators. Both the Company
and the Union shall have the right to strike four (4) names from the panel
submitted to the parties. The remaining name on the panel shall then become the
impartial arbitrator. In the consideration of discipline or discharge cases, the
arbitrator shall have authority and jurisdiction to direct the payment of back
pay for lost time resulting from discharge. The arbitrator’s decision shall be
final and binding upon all parties. However, an arbitrator shall have no power
or authority to add to, alter, or modify the terms of this Agreement or any
supplementary agreement made between the parties hereto. The expenses of
arbitration (except those of the respective parties) shall be borne equally
between the Company and the Union.

     Section 4. No Strikes or Lockouts: There shall be no strikes, refusal to
work or slowdown by the Union during the life of this Agreement, and there shall
be no lockout on the part of the Company, unless either the Company or the Union
should refuse to participate in arbitration proceedings or abide by the decision
of an arbitrator, in accordance with Section 3 of this Article. Should there be
such refusal by either the Company or the Union, this Section, at the option of
the other party, shall be deemed inapplicable. There shall be no liability on
the part of the Union for unauthorized strikes, stoppages or slowdowns, by any
of the employees, but the Company shall have the right to discipline or
discharge any employee who initiates, instigates, or participates in such
unauthorized strikes, stoppages, or slowdowns. In consideration of this
Agreement, the Union agrees not to sue the Company, its officers or
representatives, and the Company agrees not to sue the Union, its officers,
agents, or members in connection with any labor relations matters in any court
of law or

 



--------------------------------------------------------------------------------



 



equity. The parties agree that the sole procedure for settlement of any disputes
concerning labor relations matters between the Company and the Union shall be
the grievance and arbitration procedure hereof.

ARTICLE III

HOURS OF WORK AND OVERTIME

     Section 1. Regular Workweek: The regular workweek shall consist of forty
(40) hours on a schedule of eight (8) hours per day Monday through Friday.

     Section 2. No Staggering: The working day shall be continuous and employees
shall not be compelled to lay off work for any period of time during the day and
to resume work thereafter during the same day except in the case of lunch period
or rest period.

     Section 3. Changing Workweek: Any changes in the regular workweek shall be
by mutual agreement between the Company and the Union. The Company reserves the
right to change regularly scheduled starting and quitting hours under emergency
conditions, in which event the time worked before normal starting time or after
the normal quitting time will not be considered overtime work payable at one and
one-half (1½) time the employee’s straight-time rate unless more than eight
(8) hours of work are performed in a day or unless an employee is prevented from
performing eight (8) hours of work for reasons of the Company’s convenience
rather than for circumstances beyond the control of the Company.

     Section 4. Overtime: All work performed in excess of eight (8) hours in any
one (1) day, and all work performed on Saturday, and all work performed prior to
the employee’s regular hour for starting or after the employee’s regular hour
for quitting shall be considered overtime and shall be compensated for on the
basis of one and one-half (1½) times the employees straight time rate. All work
performed on Sunday shall be compensated for at two (2) times the employees
straight time rate.

     Section 5. Shift Premiums: Work performed on the second (or afternoon)
shift shall be paid for at the rate of ten (10%) percent more than the rate paid
for similar work on the first (or day) shift. Work performed on the third (or
night) shift shall be paid for at the rate of fifteen (15%) percent more than
the rate paid for similar work on the first (or day) shift. In ascertaining the
vacation or holiday benefits to which an employee may be entitled, the shift
premium shall be included in the computations.

     Section 6. Preference of Shifts and Overtime: When a preference of shifts
is available on account of the occurrence of a vacancy, preference will be given
on the basis of seniority and preference in the assignment of overtime should be
based on the following formula:

 



--------------------------------------------------------------------------------



 



  (a)   Overtime on a job shall be assigned to those regularly doing that job in
their respective departments pursuant to the principle of “line intact”.     (b)
  If additional help is required, employees with the greatest seniority in their
classification in the department concerned and capable of doing the job in that
department will be selected.     (c)   In the event no qualified employees wish
the overtime assignment, it shall be assigned to and worked by the junior
employee.     (d)   If necessary to go outside of that particular department,
plant wide seniority will prevail if capable of doing the job.     (e)   In the
event an employee is requested by the Company to work overtime, daily or
Saturday, and he/she agrees to perform the overtime work but: (1) fails to
notify the Company of his/her inability to report to work; or (ii) fails to give
good cause explaining his/her inability to report for work; or (iii) fails to
report for work, the employee shall not be permitted to work any overtime in any
department for a period not to exceed thirty (30) days following the time the
employee was requested to perform the overtime work.

     Section 7. Lunch Period: There shall be an allowance of a lunch period near
the middle of a work shift of thirty (30) consecutive minutes.

     Section 8. Rest Periods: On each shift of the day there shall be a ten
(10) minute rest period for each four (4) hours worked without deduction in pay.

     Section 9. Reporting Pay: Employees who report for work in person and have
not been previously notified not to report shall receive four (4) hours’ work or
the equivalent in pay, based upon their regular straight time hourly rate of
pay, except in case of an emergency beyond the control of the Company.

     Section 10. Call-Back Pay: An employee who has left the plant and is called
back to work shall work and receive no less than four (4) hours of overtime pay
at his/her regular straight time rate of pay, or the applicable straight time
rate of pay for the job performed, whichever is greater.

     Section 11. No Pyramiding: In no event shall overtime or premium pay
provided for in this Article be pyramided or duplicated. Only the applicable
provision yielding the largest amount of pay shall be applied and such payment
shall satisfy the requirements of all other applicable provisions. This
limitation, however, does not apply to shift premiums.

ARTICLE IV

SENIORITY

     Section 1. Basis of Seniority: Each employee will have seniority standing
in the plant equal to the employee’s total length of service with the Company in
the bargaining unit, dated from his/her first day of last continuous employment
therein except as provided in Sections 3, 11, and 12 of this Article.

 



--------------------------------------------------------------------------------



 



     Section 2. Effect of Seniority: Except as provided in Section 6 of Article
III and Section 7 of this Article, in all cases of increase or decrease of
forces, transfer, promotion, or demotion of employees and preference in the
selection of shifts, plant-wide seniority shall prevail, provided the employees
possess sufficient skill and ability to satisfactorily perform the work to be
done.

     Where new equipment or added responsibilities are added to existing job
classifications, the Company, in the event of a reduction in force, shall go
strictly by seniority, regardless of the lack of experience of the senior
employee. The Company shall train as needed to retain the senior employees.

     Section 3. Seniority Lists: The Company will furnish to the Union
immediately after the signing of this Agreement, a Seniority List and will post
copies of such list on the bulletin boards in the plant. The list is to be
revised at six (6) month intervals.

     The Company will also furnish to the Union monthly a list of additions to
and deletions from the Seniority List.



  (a)   Except as otherwise provided in this Agreement, the Seniority List is to
be used to determine an employee’s seniority as to layoffs, recalls, promotions
and demotions. An employee shall have his/her seniority date computed from
his/her original date of employment in the bargaining unit, in determining the
employee’s seniority in cases of layoffs, recalls, promotions and demotions.    
(b)   The Seniority List is to be used to determine which bracket in the
vacation schedule is applicable. Since an employee’s vacation is based on
his/her length of service with the Company, his/her original hiring date or date
of rehire will determine the length of his/her vacation. The amount of vacation
pay for any one (1) year may be adjusted to comply with the minimum hours
provision in this Agreement, but such adjustment shall not affect a succeeding
year or years.     (c)   Employees having the same seniority (hired on the same
date) will, if necessary, be rated by the Company based on their attendance and
tardiness record. The employee with the least number of day absences in the
contract year would be rated as having the most seniority. If no seniority can
be determined by attendance, then the employee with the least amount of
tardiness in the contract year will be rated as having the most seniority.

     Section 4. Temporary Layoffs: The parties recognize the necessity of
temporary layoffs caused by shortage of materials or other reasons. It is,
therefore, mutually agreed that such temporary layoffs may be made from time to
time without regard to plant-wide seniority programs embodied in the contract.
It is further agreed, however, that the number of hours each such employee may
be laid off on such temporary layoff shall be recorded and no individual
employee may be laid off on such temporary layoff without regard to seniority in
excess of eighty (80) hours in each contract year. When the individual employee
has been laid off eighty (80) hours, then the Company is obligated to place
him/her on another job in accordance with plant-wide seniority, provided such
employee possesses sufficient ability, skill and experience to satisfactorily
perform the work available.

 



--------------------------------------------------------------------------------



 



     Section 5. Temporary Transfers: For periods of work not exceeding eighty
(80) hours the Company may transfer or assign employees temporarily, on a
voluntary basis, but subject to plant seniority in the class from which they are
being transferred, to work in job classifications in which they do not hold a
regular job assignment, but have sufficient skill and ability to satisfactorily
perform the work. Such employees shall be paid as follows:



  (a)   If temporarily assigned to a job in a higher labor grade, the employee
shall be paid, for the time involved, the next higher rate above his/her regular
job rate in the progression scale for the higher grade.     (b)   If temporarily
assigned to a job in a lower labor grade, the employee shall be paid his/her
regular job rate.

     Section 6. Option: Any employee who is subject to demotion or transfer
because of material shortage, curtailment of work or similar reasons, may have
the option of accepting such demotion or taking a layoff until there is
sufficient work in his/her regular classification. An employee who accepts such
demotion or transfer may exercise such option up to four (4) weeks after the
transfer or demotion, but he/she must give four (4) days’ notice to the Company
before he/she may exercise the option to take a voluntary layoff under this
provision.

     Section 7. Demotion:



  (a)   In the event of a reduction in force, or reduction in the work force of
a job classification, all probationary employees in the classification shall
first be removed from the classification or laid off. If further reduction is
required;     (b)   Employees below the maximum rate in their respective
classification shall be removed beginning with the lowest wage group in such
classification based upon their plant seniority.     (c)   Employees effected by
a reduction in force of job classifications five (5) or above first shall be
offered a position which they bad previously held provided that they have
sufficient seniority to displace an existing employee in the particular job
classification and they have not previously “signed off” during the life of this
agreement on that job classification. If an employee does not have the seniority
to be transferred to a previously held job classification in a higher
classification, the employee shall be offered a previously held job
classification in a lower classification. If the employee does not have
sufficient seniority for any previously held job classification, the employee
shall be given an option to be transferred to a position in classification four
(4) or below, provided that the employee has sufficient seniority to displace an
individual currently working in the particular job classification. Employees not
having sufficient seniority for a previously held job classification or any
position in job classification four (4) or below shall be laid off in accordance
with contractual requirements.     (d)   Employees working in job classification
four (4) or below during a reduction in force in those classifications shall
first be offered a previously held position if they have sufficient seniority to
displace an individual from the particular job classification. Otherwise, the
employee shall be transferred to another job classification within
classifications four (4) or below for which the employee has sufficient
seniority to displace an employee of lesser plant seniority. If the employee
does not have seniority to displace any individual in job classification four
(4) or below, the employee shall be laid off in accordance with contractual
requirements.     (e)   All employees transferred during a reduction in force to
another job classification which they have not previously performed shall be
subject to a three (3) day qualifying period. During this time, the

 



--------------------------------------------------------------------------------



 



      employee may elect to relinquish the position for any reason and/or
“sign-off” the job classification. An employee who voluntarily elects to
relinquish a position by signing off the job classification shall be laid off.
During this three (3) day qualifying period the Company reserves the right to
determine in its sole discretion whether an employee can adequately perform a
particular job within the three (3) day qualifying period and the Company may
then decide to lay off the employee. An employee who signed off voluntarily
shall not be permitted to transfer to that job classification in the event of a
future reduction in force for the life of this Agreement. An employee laid-off
by the Company for being unable to adequately perform the job classification
shall not be permitted to transfer to that job classification in the event of a
future reduction in force until the employee provides that he/she possesses
sufficient skill and ability to satisfactorily perform the work to be done.    
(f)   All recalls during an increase in the work force shall be made in reverse
order of seniority and pursuant to the applicable subsections of Article IV,
Section 7 and 8. If there are vacancies in job classifications which they have
previously performed, unless they have sufficient seniority to return to the
classification from which they were originally removed as the need for
additional employees in such job classifications presents itself, they will be
given an opportunity to fill such vacancies. An employee with seniority may be
recalled to Code 4 or lower even though he/she has not previously performed the
work in such classification.

     Section 8. Rights on Recall: Any employee being recalled after a layoff
shall be assured at least two (2) straight weeks of employment at the regular
workweek schedule. In the event the Company has recalled an employee with such
assurance, and then because of conditions over which the Company has no control
(such as, but not limited to, power failure inability to acquire machinery and
equipment to replace worn out machinery and equipment, bona fide material
shortages over which the Company has no control), the Company is unable to
furnish such two (2) weeks of employment, the Company shall not be bound by this
provision. In the event the Company does not assure such two (2) weeks of
employment at the normal scheduled number of hours per week, the employee may
elect to not return until such time as the Company does assure two (2) such
consecutive weeks of employment at the normal scheduled number of hours per week
without loss of seniority status. In the event the employee does elect not to
return, that employee shall notify the Company by telegraphic message or
registered mail or in person to that effect so that the Company may keep an
accurate record of the employees who still wish to retain seniority status. In
the event the employee fails to notify the Company of his/her election not to
return as herein provided, and fails to report as specified under Section 13(h)
of this Article IV, the employee shall be regarded as having resigned.

     Section 9. Skill and Ability: Every employee who has completed his/her
trial period shall, for the purpose of this Article, be deemed to have
sufficient skill and ability to perform any common labor or common assembly job
- Code 4 and below.

     Section 10. Vacancies: In the event that a permanent job vacancy develops
in a classification covered by this Agreement, other than common labor or
assembly, a notice of such vacancy shall be bulletined for a period of two (2)
working days.

 



--------------------------------------------------------------------------------



 



     The bulletin shall contain the job title, the maximum rate to be paid for
the job, and a brief description of the job to be performed. Should additional
personnel be required for a job within thirty (30) days of the time the job was
last posted, the Company shall not be required to bulletin again such job until
expiration of the thirty (30) day period. It is understood that within such
thirty (30) day period the Company may take such steps as are necessary to fill
such open jobs, provided no qualified employees have bid or are available.
However, if an employee is not currently working on the days the open job is
posted, but returns to work within the thirty (30) day period referred to above,
he/she may apply for such posted job and will be considered for such posted job
vacancies still remaining open. Employees with seniority who desire promotions
to posted higher rated classifications shall, during the period that such
vacancy is bulletined, file a form provided by their Supervisor for this
purpose. If applicants with qualifications sufficient to perform the work
satisfactorily have made application for the bulletined job, the qualified
applicant with the greatest plant seniority shall be selected. It is intended
that whenever possible promotions shall be made within the ranks and according
to seniority. The Company may fill a posted vacancy until it has been determined
by the Company that there are applicants who possess the qualifications
required. The Company may offer a posted vacancy to a new employee who did not
apply, or may hire a new employee for such vacancy in the event the applicants
for the posted vacancy do not possess sufficient qualifications to
satisfactorily perform the job.

     It is understood that employees who have bid upon, have been accepted, and
are working on the posted job will not be eligible to bid on an additional
posted job for a period of three (3) months following the time the job for which
they were accepted was posted.

     The successful bidder for a posted job opening shall have the option to
return to his/her former job within a period of two (2) weeks following the
first day worked in the posted job opening. The Company shall have the option,
within the same two (2) week period to return such successful employee to
his/her former job in the event such employee cannot satisfactorily perform the
work required to be done. The successful bidder for a posted job opening shall
receive retroactive pay from the first day worked in the posted job opening who
successfully completes the two (2) week trial period.

     Section 11. On-the-Job Training: Employees who bid on posted jobs, but do
not possess sufficient qualifications to be selected, may be considered for
training under the following procedures:



  (a)   The number to be considered for training will be in relation to the
number needed to fill the posting at the time of posting.

 



--------------------------------------------------------------------------------



 



  (b)   Selection for training will be on the basis of related education, prior
employment experience, current employment experience as related to the training
to be given. Qualifications being comparable, seniority will govern.     (c)  
Evaluation of qualifications for training, as well as the progress of the
trainee, will be determined by the Company.     (d)   A trainee who is unable to
progress satisfactorily will be returned to his/her prior classification without
loss of seniority.

 



--------------------------------------------------------------------------------



 



     Section 12. Leaves of Absence:



  (a)   The Company may grant leaves of absence without pay to all regular
employees of the Company for good cause, taking into consideration not only the
personal problems of the employee but also the Company’s operational needs for
production. Such leaves for good cause other than for medical reasons shall not
exceed ninety (90) days except for Union activity, which may be indefinite.
Leaves of absence for illness will be granted for such periods as have been
recommended by competent medical authority but not to exceed one (1) year. In
the event an employee is hospitalized in excess of seven (7) days, an automatic
leave of absence shall be granted up to thirty (30)days, provided that the Human
Resources Director of the Company is notified of the hospitalization within
three (3) working days from the last day worked. Any other request for leave of
absence for illness must be made by an employee on forms provided by the Company
and must be accompanied by a report from the employee’s doctor recommending the
time required for leave of absence.     (b)   Because pregnancy by itself is not
a disabling condition for any fixed period of time, the Company agrees to grant
maternity leaves of absence based upon the medical opinion of the employee’s
physician. The leave of absence shall begin when it is determined by the
employee’s physician that the employee is no longer able to perform those duties
characteristic of her position. The leave shall continue until, and only until,
the employee, on the basis of her physician’s opinion, is able to return to
work, not to exceed one (1) year.     (c)   Employees on a bona fide leave of
absence, when returning to work, shall return to their former classification if
such work is being performed. Application forms of all leaves of absence must be
completed and be submitted to the Company within five (5) working days from
their last day worked or their date of recall, and such application for leaves
shall be required for any period of seven (7) or more consecutive calendar days
in which the employee is out of the service of the Company.     d)   Employees
granted a leave of absence will not be asked or required to use their remaining
vacation days left before granting said leave.

     Section 13. Loss of Seniority: An employee shall lose his/her seniority
when any of the following occur:



  (a)   Discharge for cause.     (b)   Quitting.     (c)   Absence from work for
three (3) working days without notifying the Human Resources Department of the
Company.     (d)   Failure to apply for a leave of absence as required.     (e)
  Exceeding leave of absence without notification to the Human Resources
Department presenting good cause.     (f)   Working for another employer for
wages while on leave of absence (this does not apply to leaves of absence for
Union activity or layoffs).     (g)   Layoff or sick leave for a continuous
period in excess of one (1) year for purposes of seniority only.     (h)  
Failure to report for work on recall or to notify the Human Resources Department
of intention to report within three (3) regularly scheduled working days
following the date notification is sent by mailgram or certified letter to the
employee’s last known address registered with the Human Resources Department.

     Section 14. Promotion to Exempt Positions: Any employee covered by this
Agreement who is transferred to a supervisory position outside of the bargaining
unit, shall retain his/her seniority as of the date of transfer. Any employee

 



--------------------------------------------------------------------------------



 



who is, or has been, employed in a supervisory position outside of the
bargaining unit, shall not accumulate seniority in the bargaining unit while so
employed.

ARTICLE V

VACATIONS AND HOLIDAYS

     Section 1. Eligibility and Amount of Vacation: The Company will grant
vacation with pay to each employee in accordance with the following schedule:



  (a)   All employees who on June 1st have been employed by the Company (in or
out of the bargaining unit) six (6) months or more but less than twelve
(12) months, shall be granted one-half (1/2) week’s vacation with pay;     (b)  
All employees who on June 1st have been employed by the Company (in or out of
the bargaining unit) for a period of twelve (12) or more months, but less than
two (2) years, shall be granted one (1) week’s vacation with pay;     (c)   All
employees who on June 1st have been employed by the Company (in or out of the
bargaining unit) for two (2) years or more, but less than ten (10) years, shall
be granted two (2) weeks’ vacation with pay;     (d)   All employees who on June
1st have been employed by the Company (in or out of the bargaining unit) ten
(10) years or more, but less than fifteen (15) years, shall be granted three
(3) weeks’ vacation with pay;     (e)   All employees who on June 1st have been
employed by the Company, (in or out of the bargaining unit), fifteen (15) years,
but less than twenty-five (25) years, shall be granted four (4) weeks vacation
with pay;     (f)   All employees who on June 1st have been employed by the
Company (in or out of the bargaining unit) twenty-five (25) years or more, shall
be granted five (5) week’s vacation with pay;     (g)   Additional vacation with
pay shall be granted to those employees who as of December 31, have accrued
seniority which would entitle them to additional vacation benefits over those to
which they were entitled on the preceding June 1. The same limitations and
requirements as prescribed for in Article V shall- also apply and the date,
June 1, shall be replaced by the date December 31, where appropriate.

     Section 2. Minimum Hours:



  (a)   Employees with seniority (in or out of the bargaining unit). One
(1) year or more. To qualify for full vacation benefits, the employee, as of
June 1st with seniority, must have worked, or have been available for work
eighty (80%) percent of the work year prior to June 1st. Time off due to
occupational injury, jury duty or layoff shall be considered as time available
for work. No vacation benefits shall be paid to

 



--------------------------------------------------------------------------------



 



      an employee who has worked less than thirty (30%) percent of the work year
prior to June 1st. An employee who has worked more than thirty (30%) percent of
the work year, but has worked or been available for work less than eighty (80%)
percent of the work year prior to June 1st, will be granted a vacation which
will be equal to his/her vacation bracket multiplied by the percentage of time
worked and time available for work.              If an employee is on layoff, in
military service, or bona fide leave of absence as of June 1st, he/she shall be
paid at vacation time, the same portion of his/her vacation as the time actually
worked bears to the work year, When he/she is recalled he/she must return within
three (3) working days and work at least two (2) weeks. If he/she does so,
he/she shall then receive the unpaid balance of his/her vacation benefit to
which he/she is entitled.     (b)   Employees with seniority (in or out of the
bargaining unit) of at least six (6) months, but less than one (1) year. To
qualify for full vacation benefits the employee, as of June 1st with seniority,
must have worked (availability for work does not apply) eighty (80%) percent of
the time from date of employment to June 1st. An employee who has worked more
than thirty (30%) percent but less than eighty (80%) percent of the time from
date of employment to June 1st, will be granted a vacation equal to twenty
(20) hours multiplied by the percentage of time actually worked. No vacation
benefits will be paid to an employee who has worked less than thirty (30%)
percent of the time from date of employment to June 1st.

     Section 3. Computation of Vacation Pay: In computing vacation benefits, one
(1) week’s vacation with pay shall be equivalent to five (5) working days, and
eight (8) hours’ pay shall be equivalent to one (1) working day. If the employee
is paid at a flat hourly rate, the vacation pay shall be at the highest rate
earned for at least thirty (30) consecutive days during the year prior to June
1st, including shift premiums, if any.

     Section 4. Scheduling of Vacations: Prior to May 1st of each calendar year,
departmental heads will consult with all employees entitled to vacations and
from such consultations the Company shall establish a working schedule agreeable
to the Union for the vacation period. In determining vacation schedules, the
Company will respect the seniority and wishes of the employee to the extent that
its needs will permit. (a) The vacation season for those employees eligible for
more than two (2) weeks vacation with pay, shall be during the twelve (12) month
period beginning on January 1st. (b) The vacation season, for those employees
hired between June 2 and prior to December 31, eligible for additional vacation
with pay, shall be taken between their hire date and December 31. The Company
may elect to close the plant for a specified vacation period.

     Section 5. Date Due: Vacation pay which bas been earned, in accordance with
this Article, shall be paid to the employee on the payday immediately preceding
the start of each employee’s vacation.

     Section 6. Consecutive Days, Etc.: All vacations of two (2) weeks or less
shall be taken on consecutive days unless the Company and the employee agree on
a different division of the vacation time. If an employee is eligible for a
vacation in excess of two (2) weeks, or additional vacation, his/her vacation
schedule for such an additional vacation, if any, shall be determined pursuant
to Section 4 of this Article. Vacations shall not be changed without thirty
(30) days

 



--------------------------------------------------------------------------------



 



notice, or the consent of the employee involved. If any employee voluntarily
responds to a Company request to return from his/her vacation prior to its
expiration date, he/she shall be reimbursed for all out-of-pocket expense in
connection with such recall and allotted an additional vacation period for the
untaken vacation time.

     Section 7. Retiree Pro-rata Vacation Pay: Any employee who retires prior to
June 1st of any calendar year at the retirement age prescribed by the Social
Security laws of the United States and who has given to the Company a two (2)
month notice in writing in advance of his/her intention to do so shall be paid
the pro-rata vacation pay earned by such employee, the amount of which is to be
determined by provisions of Section 1, 2, and 3 of Article V.

     Section 8. Holidays and Holiday Pay: Employees who qualify hereunder shall
be paid for eight (8) hours straight-time pay for each of the following holidays
or the dates on which they are observed, though no work shall be performed on
such days:

     
 
  New Years’ Day

  Dr. Martin Luther King’s Birthday

  Washington’s Birthday

  Good Friday

  Memorial Day

  Fourth of July

  Labor Day

  Thanksgiving Day

  Friday after Thanksgiving Day

  Christmas Eve Day

  Christmas Day

  One Floating Holiday – see Section 9 below

     Employees who work on said holidays shall be paid, in addition to eight
(8) hours holiday pay, double time for all time worked. An employee shall be
eligible for holiday pay who shall have been employed for a period of sixty
(60) calendar days before such holiday and has met one of the following
additional conditions:



  (a)   Worked the regularly scheduled workday preceding and the regularly
scheduled workday succeeding the holiday, unless an absence for one of such days
shall be excused for good cause, substantiated by the employee, or     (b)  
Been at work in the two (2) weeks preceding said holiday and laid off during
such preceding two (2) weeks, or     (c)   Is on a bona fide leave of absence
starting within the two (2) weeks immediately preceding such holiday, or on the
workday immediately following such holiday, or     (d)   If no work is scheduled
between two (2) holidays, to be eligible for pay for both holidays, an employee
must work his/her preceding scheduled workday and his/her scheduled workday
succeeding such holidays. To be eligible for pay for one (1) of the holidays, an
employee must work either his/her scheduled workday preceding the first holiday
or his/her scheduled workday succeeding the second holiday.     (e)   An
employee who fails to work any portion of the last hour on the regularly
scheduled workday preceding and the regularly scheduled workday succeeding a
holiday or holidays, shall not lose holiday pay for such holidays if excused by
the Company for good cause.

 



--------------------------------------------------------------------------------



 



     Section 9. Floating Holiday: Subject to the eligibility requirements for
holiday pay, the recognized holidays hereunder shall include one (1) additional
holiday, designated as a “floating holiday”. The Company shall select the day on
which such holiday will be observed and shall give not less than two (2) weeks
notice prior to the date on which such floating holiday will be celebrated.

ARTICLE VI

WAGES

     Section 1. Rates: Effective June 30, 2003 each employee shall receive a one
and one-half percent (1½%) increase in his/her straight time hourly rate of pay.
Effective June 28, 2004 each employee shall receive an additional two percent
(2%) increase in his/her straight time hourly rate of pay. Effective July 4,
2005 each employee shall receive an additional three percent (3%) increase in
his/her straight time hourly rate of pay. These rates already include any
increases that might have occurred by right of Section 2., Cost of Living of
this Article VI.

     The wage rate, to be paid under the terms of this Agreement to employees in
each occupational classification, are those appearing in Appendix “A” which
reflect said wage increase and is attached hereto and made a part hereof. Such
rates are minimum rates of pay only. The Company may not pay less than those
rates, but nothing in this Agreement shall prevent the payment of rates higher
than those listed in said schedule.

     Section 2. Cost of Living: If for the month of May 2001, the Revised
Consumer Price Index for Urban Wage Earners and Clerical Workers, all items for
Chicago published by the Bureau of Labor Statistics of the U.S. Department of
Labor (or any successor agency thereto) (1967 = 100) has increased by more than
four (4) points above said Index for the month of May 2000, then one (1¢) cent
shall be added to the hourly wage rates as set forth in Appendix “A” hereof and
which are in effect from July 1, 2001 until July 1, 2002 for each full
four-tenths (.4) of a point which said Index has risen above said four (4)
points up to a maximum of fifteen (15¢) cents.

     If for the month of May 2002 said Index has increased by more than four
(4) points above said Index for the month of May 2001, then one (1¢) cent shall
be added to the hourly wage rates as set forth in Appendix “A” hereof and which
are in effect from July 1, 2002 until July 1, 2003 for each full four-tenths
(.4) of a point which said Index has risen above said four (4) points up to a
maximum of fifteen (15¢) cents.

     Section 3. New Classifications: Prior to establishing a new classification,
the Union shall be advised of the Company’s intention and the rate which the
Company wishes to apply. After thirty (30) days of operation but before sixty
(60) days, either party may request negotiations on the rate for the new
classification. The rate resulting from these

 



--------------------------------------------------------------------------------



 



negotiations shall become the permanent rate. In the event no request is made to
negotiate a change in the rate as to the new classification, it is understood
that the established rate shall be the effective rate.

     Section 4. Upgrading:. An employee being upgraded, who has not previously
worked in the classification to which he/she is upgraded, shall be placed in the
next higher rate in the progression plan of the new classification above the
rate being paid to such employee prior to the upgrading. If the employee has
previously worked in the classification to which he/she is upgraded, he/she
shall receive the rate to which the amount of his/her previous experience
entitles him/her. Such changes in the rate shall be paid retroactive from the
first day worked following such transfer who successfully completes the two (2)
week trial period. To be eligible for a rate change, an employee must have
worked at least four hundred (400) hours and a period of at least thirteen (13)
weeks shall have elapsed since his/her first employment or his/her last
classification change.

     Section 5. New Experienced Employees: New employees who have worked during
the last eighteen (18) months in the type of work available and whose previous
experience can be verified shall be placed on two (2) weeks trial period at the
starting rate of pay in their respective classifications and at the expiration
of such trial period, if retained in the employ of the Company, shall be given
credit in the automatic progression plan, as outlined in Appendix “A” hereof for
their proved experience in similar work.

     Section 6. Payday: Wages shall be paid on Friday of each week and shall
include all work performed up until twelve (12) midnight of the previous Sunday.

     Section 7. Piece Work: If the Company utilizes a piece work incentive or
bonus plan, the operations of such a plan shall be covered by the provisions of
Appendix “C” hereof.

     Section 8. Pension Plan: During the term of this Agreement, the Company
shall maintain for each of the employees covered by this Agreement a Pension
Benefits Plan. The Company and the Union have agreed to a pension benefits plan
named the National Integrated Group Pension Plan.

     The employee pension plan is funded solely by the Company and the
contribution rate is based on cents per hour paid as follows:

     Effective July 1, 2002 – forty cents (40¢) per hour will be contributed for
each employee based upon hours paid of this Agreement.

     Effective June 28, 2004 - an additional five cents (5¢) per hour will be
contributed for a new total of forty-five cents (45¢) based upon all hours paid
during the second year of this Agreement.

 



--------------------------------------------------------------------------------



 



     Effective July 4, 2005 - an additional five cents (5¢) per hour will be
contributed for a new total of fifty cents (50¢) based upon all hours paid
during the third year of this Agreement.

ARTICLE VII

INSURANCE

     During the term of this Agreement, the Company will maintain for the
employees covered by this Agreement, an insurance policy with a responsible
insurance company with coverage’s and provisions set forth in Appendix “B” of
this Agreement. The premium per week per employee, one (1) dependent and family
coverage is guaranteed for the first year of this contract. Effective August 4,
2003:

 



--------------------------------------------------------------------------------



 



             
HMO Plan:
  Employee   -   $10.00 per week

  Employee + 1 Dependent   -   $20.00 per week

  Family   -   $30.00 per week
PPO Plan:
  Employee   -   $27.43 per week

  Employee + 1 Dependent   -   $66.58 per week

  Family   -   $95.45 per week

     For the second and third years of the contract, any premium increase over
five percent (5%) will be shared on a 50/50 basis.

     This article applies only to employees with sixty (60) days or more of
seniority but does not apply to part-time employees.

ARTICLE VIII

GENERAL PROVISIONS

     Section 1. Saving Clause: All benefits affecting the employees covered by
this Agreement presently in effect and which are not definitely referred to or
changed herein, shall remain in effect during the life of this contract.

     Section 2. Bulletin Board: A bulletin board will be provided by the Company
for the Union’s use. The Union shall have the privilege of posting notices
concerning its official business and social activities upon such bulletin board.
Where the size of the plant requires it, more than one (1) bulletin board will
be furnished by the Company.

     Section 3. Election Day: In conformity with the laws of the State of
Illinois, employees who are legitimate registered voters will be given time off
not to exceed two (2) hours for voting at general elections. At the time of an
election in which a President of the United States will be selected, employees
will be given paid time off not to exceed two (2) hours.

     Section 4. Supervisors: Departmental production supervisors shall not
engage in production work, except such production work may be undertaken when
instructing new employees, breaking in a new job, correcting faults of
production procedures and dealing with emergencies.

     Section 5. Right of Access: Authorized Union officers or representatives
shall have access to the factory during business hours upon reasonable
notification to the Company for investigation and adjustment of matters covered
by or arising under this Agreement.

     Section 6. Conflict with State and Federal Law: Should any provision of
this Agreement be declared illegal by any court of competent jurisdiction such
provision shall immediately become null and void leaving the remainder of the

 



--------------------------------------------------------------------------------



 



Agreement in full force and effect and the parties shall thereupon seek to
negotiate substitute provisions which are in conformity with the applicable law.

     Section 7. Female Employees: There shall be equal pay for equal work
performed regardless of the sex of the employee. There shall be no
discrimination in wages, hours, or other terms or conditions of employment, or
in training or upgrading, on account of the sex or marital status of the
employee.

     Section 8. Paid Leave of Absence: In instances of the death of a member of
the immediate family of a regular employee, the Company will, where required,
grant a paid leave of up to three (3) regular working days to enable such
employee to attend the funeral and otherwise assist in arrangements pertaining
to the burial of such member of the family. An employee who travels a long
distance to attend a funeral or services shall be authorized one (1) additional
day following the funeral or services, but not to exceed three (3) days pay.
Each day’s pay shall consist of the employee’s regular rate of eight (8) hours.
The term “immediate family”, as used herein, is defined as consisting of the
following members only: Mother, Father, Husband, Wife, Children, Brother,
Sister, Mother-in-law, Father-in-law, Grandparents, Grandparents-in-law and
Grandchildren. Where a death occurs to any such member of the employee’s family,
he/she shall make application to the Human Resources Director for such paid
leave. Such paid leave will not be granted in instances when the employee,
otherwise eligible, does not attend the funeral. The employee absent on a paid
leave shall not be eligible for, or notified of, any overtime which is scheduled
during the period of such employee’s leave.

     This provision is not applicable if you are on a formal leave of absence,
on a company designated holiday or during periods of vacation.

     Section 9. Jury Service: An employee who shall have been employed sixty
(60) calendar days immediately prior to reporting for jury duty and who performs
jury service shall be paid an amount for each day of the regular workweek that
such employee performs jury service as shall equal eight (8) hours of
straight-time pay at the employee’s regular hourly rate less the jury fee
legally payable to such employee for that day of jury service. An employee shall
have performed jury service on any day that such employee reports to Court for
jury service pursuant to an Order of Court. The payments as provided herein
shall be for the entire period of service on a jury pursuant to an Order of
Court. To be entitled to receive such jury service pay differential, such
employee shall furnish the Human Resources Director of the Company a voucher
from the Court wherein such jury service is performed setting forth the number
of days of jury service and the jury fees paid to such employee for jury
service.

 



--------------------------------------------------------------------------------



 



     In the event an employee performs jury service on a day for which such
employee receives a vacation and/or holiday pay, such employee shall not be paid
jury service pay differential for that day. An employee who is on leave of
absence, layoff, paid death leave, or who is accruing Workers’ Compensation
benefits shall not be paid jury service pay differential while on such status.
An employee performing jury service shall return to work on his/her first
regular workday after being excused from such jury service.

     Section 10. Safety and Health Provisions: The Company shall make reasonable
provisions for the safety and health of employees during working hours and shall
provide all reasonable protective devices and other equipment to protect them
from injury.

 



--------------------------------------------------------------------------------



 



     Section 11. Union Employee Educational Assistance Program:



  (A)   Education Eligibility Requirements:



  1.   Educational courses must be related to the classification of work being
or to be performed by the employee.     2.   Such courses and institutions must
be approved by the Company prior to enrollment.     3.   Courses are to be taken
during non-scheduled working hours.



  (B)   Amount of Reimbursement:



  1.   For employees who complete specialized courses, the Company will pay up
to 100% of the tuition charges per semester at the satisfactory (grade “C” or
better) completion of the course material in an approved school.     2.   When
education expenses are partially paid by assistant-ships, scholarships,
fellowships, or G.I. Bill Benefits, tuition reimbursements is based on the net
amount actually paid by the employee, excluding amounts paid through
assistantship, scholarships, fellowships, or G.I. Bill Benefits.



  (C)   Method of Reimbursement:



  1.   To be eligible for tuition refund, the employee must, prior to the time
of enrollment, fill out an application form per semester, for course(s)
contemplated.     2.   Obtain the approval of the employee’s supervisor who in
turn will get the Company approval through Human Resources.     3.   Upon
completion of course(s), submit to the employees supervisor a written statement
from the school stating that the course(s) have been satisfactorily completed.
This is usually a copy of the grade statement.     4.   A tuition receipt.      
  The supervisor will forward this information to the Human Resources Director
and within two (2) weeks the employee will receive a check containing the proper
tuition refund as well as his/her tuition receipt and grade statement.     5.  
If for any reason employment is terminated before completion of the program,
then the Company’s obligation ceases.

     Section 12. Call-in Sick / Personal Day: Each regular employee of the
Company shall be eligible for a call-in sick/personal day of one (1) each
contract year. Such day is not cumulative from year to year but the Company will
pay the employee by July 1 of each contract year for the day not taken. One
(1) such day shall equal eight (8) hours pay at the employee’s regular hourly
rate of pay.

     Section 13. Inventory Shutdown Scheduling: The Company will schedule
inventory by departmental seniority, and shall, in the event that additional
employees are required in the stock room area, first ask former stock room area
employees to work.

 



--------------------------------------------------------------------------------



 



     Section 14. Severance Plan: The Company will agree to negotiate a severance
plan if the plant operations were to move beyond a radius of more than twenty
(20) miles from the McCook plant.

     Section 15. 401K Savings Plan: The Company agrees to start up and
administer a 401K Savings Plan if thirty percent (30%) or more participation is
achieved.

Signed this 21st day of November, 2003.

             

      Local 1031,

      International Brotherhood of Wells-Gardner Electronics Corporation  
Electrical Workers, AFL-CIO

           
BY:
  /s/ ANTHONY SPIER   BY:   /s/ JOSE A. CAEZ

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

President   Business Manager/Financial Secretary

 